UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                       2/11/2020
CARLOS RUIZ FLOREZ,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :       19-CV-10176 (VSB)
                      -against-                           :
                                                          :              ORDER
88 ORCHARD COFFEE LLC, LIMCHI                             :
SANG                                                      :
                                                          :
                                        Defendant. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 1, 2019, Plaintiff filed this action against Defendants 88 Orchard Coffee

LLC and Limchi Sang. (Doc. 1.) Plaintiff obtained summonses on November 5, 2019. (Docs.

5, 6.) Because Plaintiff did not file an affidavit of service or take any other action to prosecute

this case, on February 4, 2020, I issued an order directing the Plaintiff to submit a letter

demonstrating “good cause” under Federal Rule of Civil Procedure 4(m) as to why this case

should not be dismissed. (Doc. 7.) I further instructed Plaintiff that failure to submit a letter in

accordance with my order would result in dismissal of this action. (Id.) Although the deadline

set by my order has passed, Plaintiff has not submitted a letter in accordance with my order.

        Rule 41 authorizes dismissal “[i]f the plaintiff fails to prosecute or to comply with [the

Federal Rules of Civil Procedure] or a court order.” Fed. R. Civ. P. 41(b). The rule authorizes

dismissal sua sponte or on motion of the opposing party. See LeSane v. Hall’s Sec. Analyst, Inc.,

239 F.3d 206, 209 (2d Cir. 2001). Not only has Plaintiff seemingly failed to comply with Rule

4(m) requiring service of process within 90 days after the filing of the complaint, Plaintiff has

also failed to comply with my February 4, 2020 order, which explicitly warned Plaintiff that this
action would be dismissed in the absence of a letter from Plaintiff.

       Accordingly, it is hereby ORDERED that this action is DISMISSED pursuant to Federal

Rule of Civil Procedure 41(b).

       The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated: February 11, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
